[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 21, 2009
                               No. 09-10313                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                D. C. Docket No. 08-00181-CR-ORL-28-DAB

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JOSEPH R. GORMAN,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (August 21, 2009)

Before BLACK, BARKETT and COX, Circuit Judges.

PER CURIAM:

     Stephen J. Langs, appointed counsel for Joseph R. Gorman in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief prepared pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issue of merit, counsel’s motion to withdraw is GRANTED, and Gorman’s

conviction and sentence are AFFIRMED.




                                           2